                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PHOENIX TECHNOLOGIES LTD.,                         Case No. 15-cv-01414-HSG
                                   8                   Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART VMWARE’S
                                   9            v.                                         MOTION FOR REVIEW OF CLERK’S
                                                                                           TAXATION OF COSTS
                                  10    VMWARE, INC.,
                                                                                           Re: Dkt. No. 497
                                  11                   Defendant.

                                  12          Pending before the Court is a motion for review of the Clerk’s taxation of costs by
Northern District of California
 United States District Court




                                  13   Defendant VMWare, Inc. Dkt. No. 497. For the reasons set forth below, the Court grants in part

                                  14   and denies in part Defendant’s motion.

                                  15     I.   BACKGROUND
                                  16          A.     Procedural History
                                  17          Plaintiff Phoenix Technologies, Ltd. initially filed this lawsuit on March 27, 2015. Dkt.

                                  18   No. 1 (“Complaint” or “Compl.”). The case arose out of Defendant’s alleged unauthorized use of

                                  19   certain computer programs that Plaintiff licensed to Defendant “for limited purposes.” See id. ¶ 1.

                                  20   Plaintiff alleged copyright infringement, id. ¶¶ 84–97, contributory infringement of copyright, id.

                                  21   ¶¶ 98–109, and breach of contract, id. ¶¶ 110–17. The parties filed cross-motions for summary

                                  22   judgment in July 2016. See Dkt. Nos. 121, 129. On January 6, 2017, the Court denied Plaintiff’s

                                  23   motion for summary judgment and largely denied Defendant’s motion for summary judgment,

                                  24   granting it only as to Plaintiff’s contract claims. Dkt. No. 222 at 16–17.

                                  25          A two-week jury trial was held beginning on May 30, 2017. On June 12, 2017, the jury

                                  26   reached a verdict after four hours of deliberations, Dkt. No. 450-1, finding that Defendant was not

                                  27   liable for copyright infringement or contributory copyright infringement, and that even if it were,

                                  28   Plaintiff had waived any such claims against Defendant, see Dkt. No. 438. The Court entered
                                   1   judgment on August 3, 2017. Dkt. No. 458.

                                   2          On August 17, 2017, Defendant timely filed its motion for attorney’s fees and costs

                                   3   pursuant to Civil Local Rule 54-5. Dkt. No. 462. On August 31, 2017, Plaintiff timely filed its

                                   4   motion for judgment as a matter of law under Federal Rule of Civil Procedure 50(b), and its

                                   5   motion for a new trial under Federal Rule of Civil Procedure 59. Dkt. No. 467. The Court denied

                                   6   both motions on February 12, 2018. See Dkt. No. 494.

                                   7          B.    Defendant’s Second Amended Bill of Costs
                                   8          Defendant filed a second amended Bill of Costs on September 20, 2017, seeking

                                   9   $900,951.22. Dkt. No. 483 at 2. Plaintiff objected to $708,076.10 of those costs. Dkt. No. 486 at

                                  10   5. On February 14, 2018, the Clerk taxed costs in the amount of $187,626.44, disallowing

                                  11   $713,324.78. Dkt. No. 496 at 2.

                                  12          On February 21, 2018, Defendant filed a motion for review of the Clerk’s taxation of costs.
Northern District of California
 United States District Court




                                  13   Dkt. No. 497 (“Mot.”). Plaintiff filed an opposition on March 7, 2018, Dkt. No. 499 (“Opp.”), and

                                  14   Defendant replied on March 14, 2018. Dkt. No. 500 (“Reply”). In response to the Court’s order,

                                  15   Dkt. No. 501, the parties filed a joint exhibit summarizing the costs Defendant seeks to which

                                  16   Plaintiff objects. See Dkt. No. 502.

                                  17    II.   LEGAL STANDARD
                                  18          Under 28 U.S.C. § 1920, the Clerk of Court may tax costs for the following:

                                  19
                                                      (1) Fees of the clerk and marshal;
                                  20                  (2) Fees for printed or electronically recorded transcripts necessarily
                                                      obtained for use in the case;
                                  21                  (3) Fees and disbursements for printing and witnesses;
                                                      (4) Fees for exemplification and the costs of making copies of any
                                  22                  materials where the copies are necessarily obtained for use in the
                                                      case;
                                  23                  (5) Docket fees under section 1923 of this title;
                                                      (6) Compensation of court appointed experts, compensation of
                                  24                  interpreters, and salaries, fees, expenses, and costs of special
                                                      interpretation services under section 1828 of this title.
                                  25

                                  26          ‘“Although ‘costs’ has an everyday meaning synonymous with ‘expenses,’ the concept of

                                  27   taxable costs under Rule 54(d) is more limited and represents those expenses, including, for

                                  28   example, court fees, that a court will assess against a litigant.”’ Taniguchi v. Kan Pac. Saipan,
                                                                                         2
                                   1   Ltd., 566 U.S. 560, 573 (2012) (quoting 10 C. Wright, A. Miller, & M. Kane, Federal Practice and

                                   2   Procedure § 2666, pp. 202–203 (3d ed.1998)). Federal Rule of Civil Procedure 54(d)(1) “creates a

                                   3   presumption” that costs, other than attorneys’ fees, shall generally be allowed to the prevailing

                                   4   party as a matter of course. Ass’n of Mexican-Am. Educators v. State of Cal., 231 F.3d 572, 591

                                   5   (9th Cir. 2000) (en banc). It also “vests in the district court discretion to refuse to award costs,”

                                   6   although such discretion “is not unlimited.” Id. (citation omitted). Civil Local Rule 54-3 further

                                   7   provides standards for interpreting the categories of costs set forth in Section 1920.

                                   8               With respect to costs, Rule 54 “places the burden on the losing party to demonstrate why

                                   9   costs should not be awarded.” Velasquez v. Donahue, No. C 11-03444 JSW, 2014 WL 1018068,

                                  10   at *1 (N.D. Cal. Mar. 12, 2014) (citing Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1079 (9th Cir.

                                  11   1999)). The party seeking costs, however, “bears the burden of establishing the amount of

                                  12   compensable costs and expenses to which it is entitled.” Id. (citation, internal quotation marks,
Northern District of California
 United States District Court




                                  13   and brackets omitted).

                                  14               The Clerk’s taxation of costs is reviewed de novo. See Lopez v. S.F. Unified Sch. Dist.,

                                  15   385 F. Supp. 2d 981, 1001 (N.D. Cal. 2005).

                                  16   III.        DISCUSSION
                                  17               Defendant initially sought $900,951.22 in costs, of which the Clerk allowed $187,626.44

                                  18   and disallowed $713,324.78. Dkt. No. 496 at 2. In its motion, Defendant decreased that amount

                                  19   by $97.50 to avoid a potential double recovery for a witness travel expense, bringing its total

                                  20   request to $900,853.72. See Mot. at 2 n.2. In reply, Defendant withdrew a request for $4,883.56

                                  21   in airfare costs, bringing its total request to $895,970.16. Reply at 12. Plaintiff, for its part,

                                  22   requests that the Court lower the amount of fees taxed from $187,626.44 to $115,714.56. See

                                  23   Opp. at 1.

                                  24               The Court accordingly considers each category in which the Clerk disallowed costs.

                                  25          A.      Fees of the Clerk and for Service of Process
                                  26               Defendant sought $5,901.55 in costs related to service of process, which the Clerk

                                  27   disallowed in its entirety as “outside the ambit of Civil L.R. 54-3.” See Dkt. No. 496 at 1.

                                  28   Defendant now seeks its full costs in this category, see Mot. at 12, which Plaintiff contends were
                                                                                            3
                                   1   “properly disallowed,” see Opp. at 2.

                                   2          Civil Local Rule 54-3(a)(2) permits recovery of fees for service of process “to the extent

                                   3   reasonably required and actually incurred.” See also Alflex Corp. v. Underwriters Labs., Inc., 914

                                   4   F.2d 175, 178 (9th Cir. 1990) (holding that “private process servers’ fees are properly taxed as

                                   5   costs,” including “fees for serving a subpoena or summons”). Civil Local Rule 54-3(e) allows per

                                   6   diem, subsistence, and mileage payments for witnesses who appear at a deposition “to the extent

                                   7   reasonably necessary.” See also 28 U.S.C. § 1821. At the outset, regardless of how broadly

                                   8   Defendant argues the “reasonably required” standard ought to be construed, it has failed to carry

                                   9   its burden “of establishing the amount of compensable costs and expenses to which it is entitled.”

                                  10   See Velasquez, 2014 WL 1018068, at *1. Schedule A only sets forth invoices enumerating costs

                                  11   related to subpoenas for trial, subpoenas for depositions, and the related witness fees. See Dkt.

                                  12   No. 483-2 (“Schedule A”). There is nothing in Schedule A that shows (or even purports to show)
Northern District of California
 United States District Court




                                  13   that the costs therein were “reasonably required.”

                                  14          While it may be true that Rule 54 creates a presumption that the prevailing party is entitled

                                  15   to costs, it is also true that such party has an obligation to establish that entitlement. Defendant

                                  16   has done nothing to do so here. Accordingly, the Court DENIES Defendant’s challenge to the

                                  17   Clerk’s decision regarding service of process fees and finds that the Clerk properly disallowed

                                  18   these costs.

                                  19          B.      Reporters’ Transcripts
                                  20          Defendant sought $11,970.36 in costs related to transcripts for appeal, which the Clerk

                                  21   disallowed in its entirety as outside the ambit of the local rule. See Dkt. No. 496 at 1.1 Defendant

                                  22   seeks its full costs in this category, see Mot. at 8–9, which Plaintiff again contends were “properly

                                  23   disallowed,” see Opp. at 4.

                                  24          Civil Local Rule 54-3(b)(1) permits taxation of “[t]he costs of transcripts necessarily

                                  25   obtained for an appeal.” The same rule also provides that “[t]he cost of other transcripts is not

                                  26   normally allowable unless, before it is incurred, it is approved by a Judge or stipulated to be

                                  27
                                       1
                                  28    The Clerk allowed all $136.80 requested by Defendant for rulings from the bench under Civil
                                       L.R. 54-3(b)(3), which Plaintiff does not appear to dispute. See Dkt. No. 502 Ex. A at 1.
                                                                                        4
                                   1   recoverable by counsel.” Civil L.R. 54-3(b)(3). “Courts in the Northern District generally allow

                                   2   for recovery of costs for one copy of the trial transcript.” Apple Inc. v. Samsung Elecs. Co., Ltd.,

                                   3   No. 11-CV-01846, 2014 WL 4745933, at *7 (N.D. Cal. Sept. 19, 2014) (citing TransPerfect

                                   4   Global, Inc. v. MotionPoint Corp., No. 10-02590, 2014 WL 1364792, at *3 (N.D. Cal. Apr. 4,

                                   5   2014)). Moreover, “various courts in the Northern District tax the costs for pretrial hearing

                                   6   transcripts for claim construction and summary judgment hearings.” Id. (citations omitted). And,

                                   7   while the costs of other transcripts are not usually recoverable, parties “reasonably could incur the

                                   8   expense of obtaining transcripts of all of the court proceedings” where a case is “contentiously

                                   9   litigated, and the parties . . . often made arguments based on the words very recently spoken by

                                  10   participants or by the court, sometimes using strained interpretations of the words or pulling them

                                  11   out of context.” Affymetrix, Inc. v. Multilyte Ltd., No. C-03-03779 WHA, 2005 WL 2072113, at

                                  12   *2 (citing Intermedics, Inc. v. Ventritex, No. C-90-20233 JW (WDB), 1993 WL 515879, at *4
Northern District of California
 United States District Court




                                  13   (N.D. Cal. Dec. 2, 1993)).

                                  14          Defendant argues that “the complexity of the litigation, which involved complicated

                                  15   technology, a factual record dating back nearly two decades, and the need for frequent briefing to

                                  16   the Court during the course of the trial” made it necessary for it to obtain the transcripts for which

                                  17   it now seeks to have the costs taxed. See Mot. at 8–9. Specifically, Defendant seeks costs related

                                  18   to transcripts for two discovery dispute hearings, a motion to compel hearing, the hearing on the

                                  19   motion for summary judgment, a case management conference, a charging conference, the pretrial

                                  20   conference, and trial. See Dkt. No. 483-3 (“Schedule B”). Plaintiff counters that Defendant has

                                  21   “failed to demonstrate the necessity of any of the hearing transcripts for which it seeks costs,” and

                                  22   with respect to trial transcripts, further “fails to offer any justification beyond the ‘complexity of

                                  23   the litigation.’” Opp. at 4–5.

                                  24          The Court is satisfied that the cost of Defendant’s daily trial transcript ought to be taxed,

                                  25   given the general practice in this district and the utility of such a transcript on appeal. See Apple,

                                  26   2014 WL 4745933, at *7. The Court also finds, however, that such cost should be reduced by the

                                  27   amount Defendant seeks for expedited, hourly, and real-time transcripts, as such services are not

                                  28   necessary to bring an appeal. See Schedule B at 15; see also TransPerfect, 2014 WL 1364792, at
                                                                                          5
                                   1   *4 (denying requests for costs for hourly and real-time transcripts, as well as additional copies,

                                   2   because “any appeal would be weeks or months after the jury’s verdict, rendering hourly delivery

                                   3   and real time services unnecessary and inappropriate for an award of costs”).

                                   4           With respect to the remaining costs, the Court finds it appropriate to award $262.65 for the

                                   5   cost of the summary judgment transcript, in keeping with the practice of certain courts in this

                                   6   district, see Apple, 2014 WL 4745933, at *7, and because the motion resolved Plaintiff’s contract

                                   7   claims, see Dkt. No. 222 at 16–17. The Court is not persuaded, however, that Defendant is

                                   8   entitled to costs for transcripts for the other hearings. In its reply brief, Defendant for the first time

                                   9   characterizes this case as “fall[ing] squarely within the category of unusual suits where, in order to

                                  10   protect itself, a party reasonably could incur the expense of obtaining transcripts of all of the court

                                  11   proceedings” because the parties’ briefs “relied heavily on representations made by counsel during

                                  12   hearings.” See Reply at 2 (citing Affymetrix, 2005 WL 207113, at *2). In support of that
Northern District of California
 United States District Court




                                  13   assertion, Defendant cites a single motion in limine where the Court struck a theory posited by

                                  14   Plaintiff and, in so doing, “heavily quoted representations made by counsel on the record at

                                  15   hearings and the pretrial conference.” Id. (internal citations omitted). Defendant argues that

                                  16   “[o]ther disputes and hearings were similarly contentious,” but provides no citations. See id.

                                  17           Accordingly, the Court ORDERS Defendant to provide a final accounting, supported by

                                  18   clear documentation, of the taxable cost of the trial transcripts. In accordance with the Court's

                                  19   ruling, the accounting and documentation shall identify the costs of only the taxable transcripts as

                                  20   described above, excluding the non-taxable costs incurred for expedited, hourly, and real-time

                                  21   transcripts. The Court expects to see a figure representing what it would have cost to obtain the

                                  22   daily trial transcript at the regular rate. Defendant must submit only this number and the backup

                                  23   support for it; no further argument from either side is permitted on this (or any other) point.

                                  24          C.     Depositions
                                  25           Defendant sought $40,315.94 in costs related to deposition transcripts and video, of which

                                  26   the Clerk allowed $39,383.79 and disallowed $932.15 as outside the ambit of the local rule. See

                                  27   Dkt. No. 496 at 1. Defendant also sought $2,601.25 in reporter attendance fees, which the Clerk

                                  28
                                                                                           6
                                   1   disallowed in its entirety as outside the ambit of the local rule. See id.2 Defendant seeks its full

                                   2   costs in this category. See Mot. at 9–10. Plaintiff argues that Defendant’s taxable costs for

                                   3   deposition transcripts and video should be further reduced by $5,367.50, and that its reporter

                                   4   attendance costs were properly disallowed. See Opp. at 8.

                                   5          Civil Local Rule 54-3(c)(1) provides that “[t]he cost of an original and one copy of any

                                   6   deposition (including videotaped depositions) taken for any purpose in connection with the case is

                                   7   allowable.” The prevailing party may seek reimbursement for “a combination of any two copies,”

                                   8   in any format, so long as it “does not seek to claim costs for more than two copies of the

                                   9   transcript.” Ancora Techs., Inc. v. Apple, Inc., No. 11-CV-06357 YGR, 2013 WL 4532927, at *6

                                  10   (N.D. Cal. Aug. 26, 2013). Here, Defendant seeks a copy of “either (a) one original and one

                                  11   certified paper transcript, or (b) one certified paper transcript and one copy of the videotape of the

                                  12   deposition.” Mot. at 9. Defendant has provided extensive receipts to detail how it arrived at a
Northern District of California
 United States District Court




                                  13   total cost of $40,315.94 for two copies of each deposition. See Dkt. No. 483-5. Given the plain

                                  14   text of the rule, Plaintiff has not met its burden to demonstrate why these demonstrated costs

                                  15   should not be awarded. Accordingly, the Court GRANTS the Defendant’s challenge and

                                  16   ORDERS the Clerk to charge an additional $932.15 for the costs of the deposition transcripts and

                                  17   recordings.

                                  18          Civil Local Rule 54-3(c)(5) permits taxation of “[t]he attendance fee of a reporter when a

                                  19   witness fails to appear . . . if the claimant made use of available process to compel the attendance

                                  20   of the witness.” With respect to the reporter attendance costs, Defendant argues that the language

                                  21   of the rule indicates that if the reporter’s attendance fee is recoverable when a witness fails to

                                  22   appear, it stands to reason that the attendance fee should be recoverable when a witness does

                                  23   appear. See Mot. at 9–10. In support of its argument, Defendant cites Ishida Co., Ltd. v. Taylor,

                                  24   where the district court found that, given Civil Local Rule 54-3(c)(5)’s providing for recovery of a

                                  25   reporter’s attendance fee when a witness fails to appear, “[i]t would be illogical if the same

                                  26   attendance fee were not permitted when the witness does appear.” Nos. C-02-1617-JF (PVT), C-

                                  27
                                       2
                                  28    The Clerk allowed all $3,790.05 requested by Defendant for deposition exhibits under Civil L.R.
                                       54-3(c)(3), which Plaintiff does not appear to dispute. See Dkt. No. 502 Ex. A at 2.
                                                                                         7
                                   1   02-05416-JF (PVT), 2004 WL 2713067, at *1 (N.D. Cal. Nov. 29, 2004). In response, Plaintiff

                                   2   cites Frlekin v. Apple Inc., where the court referred to such fees as “non-appearance fees.” See

                                   3   Nos. C 13-03451 WHA, C 13-03775 WHA, C 13-04727 WHA, 2016 WL 354862, at *2 (N.D.

                                   4   Cal. Jan. 25, 2016). The Court is persuaded that Plaintiff’s position (and Frlekin) are correct. It

                                   5   would make little sense for the rule to require claimants to “[make] use of available process to

                                   6   compel the attendance of the witness” in order to recover the reporter attendance fee if the fee

                                   7   were available regardless of whether the witness appeared. Therefore, the Court DENIES

                                   8   Defendant’s challenge to the $2,601.25 disallowed by the Clerk for reporter attendance fees.

                                   9          D.     Reproduction and Exemplification
                                  10           Defendant sought $703,229.56 in costs related to disclosure and formal discovery

                                  11   documents. See Dkt. No. 496 at 1. The Clerk allowed $96,162.66, but disallowed $607,066.90

                                  12   because the claim was (1) outside the ambit of the local rule, and (2) unsupported by the
Northern District of California
 United States District Court




                                  13   documentation provided by Defendant because the invoices were not itemized. See id. Also in

                                  14   this category, Defendant sought $124,616.54 in costs related to visual aids, of which the Clerk

                                  15   allowed $45,273.54 and disallowed $79,343 as outside the ambit of the local rule. See id. at 2.

                                  16   Defendant seeks its full costs in this category. See Mot. at 10. Plaintiff contends that $684,129.26

                                  17   of the costs sought by Defendant for disclosure and discovery documents are not taxable. 3 See

                                  18   Opp. at 9. Plaintiff also “objects to at least $65,609” of the costs related to Defendant’s visual

                                  19   aids. See id. at 16.

                                  20           “Fees for exemplification and the costs of making copies of any materials where the copies

                                  21   are necessarily obtained for use in the case” are taxable. 28 U.S.C § 1920(4). Under the Local

                                  22   Rules, the “cost of reproducing disclosure or formal discovery documents when used for any

                                  23   purpose in the case is allowable.” Civil L.R. 54-3(d)(2). “A narrow construction of § 1920(4)

                                  24   requires recognition that the circumstances in which a copy will be deemed ‘necessarily obtained’

                                  25   for use in a case will be extremely limited.” In re Online DVD-Rental Antitrust Litig., 779 F.3d

                                  26
                                  27   3
                                        The Clerk allowed all $822.36 in costs sought from services provided by The Sorbi Group and
                                  28   Warp9. See Dkt. No. 496; Mot. at 15. Plaintiff does not appear to object to these awards. See
                                       Opp. at 8–15.
                                                                                       8
                                   1   914, 930 (9th Cir. 2015). “[W]hether certain tasks are taxable pursuant to § 1920(4) calls for some

                                   2   common-sense judgments guided by a comparison with the paper-document analogue.” Id.

                                   3   (internal quotation omitted). “[C]osts compensable under section 1920 are only permitted for

                                   4   preparation and duplication of documents, not the efforts incurred in assembling, collecting, or

                                   5   processing those documents.” Kwan Software Eng’g, Inc. v. Foray Techs., LLC, No. C 12-03762

                                   6   SI, 2014 WL 1860298, at *4 (N.D. Cal. May 8, 2014) (quoting Ancora Techs., Inc., 2013 WL

                                   7   4532927, at *10). In general, “e-discovery storage costs” are not compensable. Id.

                                   8               i.   Discovia Costs
                                   9          Defendant seeks a total of $479,406.20 in costs billed by Discovia, its e-discovery vendor.

                                  10   Mot. at 11. This includes $95,339.30 in production costs, $103,635 in overage costs, and

                                  11   $280,431.90 in electronic database hosting fees. Id. at 11–12. Plaintiff objects to $77,063.06 of

                                  12   the production costs (to which it did not previously object) and the entirety of the overage and
Northern District of California
 United States District Court




                                  13   electronic database hosting fees. Opp. at 9–10.

                                  14          In regards to the claimed production costs, Plaintiff is correct that many of these costs “are

                                  15   not production related.” Opp. at 10. A narrow construction of the statute requires concluding that

                                  16   costs should be awarded based on what Defendant produced, not on what Defendant uploaded to

                                  17   its e-discovery platform. Defendant produced approximately 115,000 pages of the 1.1 million

                                  18   pages (10.45%) and 17.35 of the 303GB (5.73%) it seeks to charge. Opp. at 10. The Court finds

                                  19   it appropriate to charge Plaintiff a pro rata share, based on the amounts actually produced and the

                                  20   invoices provided by Defendant. See Apple Inc., 2014 WL 4745933, at *12 (calculating the

                                  21   approximate percentage of e-discovery costs that were spent on document production to opposing

                                  22   party and awarding costs accordingly); Dkt. No. 460-6. Accordingly, the Court ORDERS the

                                  23   Clerk to reduce the amount taxed for Discovia production costs by $77,063.06.

                                  24          The Clerk was correct to deny the overage costs and electronic database hosting fees. Such

                                  25   e-discovery storage costs or hosting fees are not taxable. See Kwan Software Eng’g, Inc, 2014

                                  26   WL 1860298, at *4; Golden Bridge Tech., Inc. v. Apple Inc., No. 5:12-CV-04882-PSG, 2015 WL

                                  27   13427805, at *3 (N.D. Cal. Dec. 21, 2015), aff'd, 673 F. App’x 1010 (Fed. Cir. 2017). Therefore,

                                  28   the Court DENIES Defendant’s challenge to the $103,635 in overage costs and $280,431.90 in
                                                                                         9
                                   1   electronic database hosting fees disallowed by the Clerk.

                                   2              ii.   OpenAxes Costs
                                   3          The Clerk denied the $223,000 in fees Defendant sought in relation to the “electronic

                                   4   document processing activities” performed by OpenAxes. See Dkt. No. 496; Mot. at 14.

                                   5   Defendant describes the services as being used to “cull through the data and return any data that

                                   6   hit on the parties’ agreed upon search terms” as well as to “process the requested discovery.” Mot.

                                   7   at 14. Such tasks fit squarely within the categories of “assembling, collecting, or processing” and

                                   8   thus are non-recoverable. See Kwan Software Eng’g, Inc., 2014 WL 1860298, at *4. The Court

                                   9   DENIES Defendant’s challenge to the Clerk’s disallowance of $223,000 in fees from OpenAxes.

                                  10             iii.   Visual Aids
                                  11          Defendant seeks $124,616.54 in costs for visual aids, of which the Clerk allowed

                                  12   $45,273.54 and disallowed $79,343.4 See Mot. at 15; Dkt. No. 496 at 2. Plaintiff objects to “at
Northern District of California
 United States District Court




                                  13   least” $65,609 of these costs. Opp. at 16. Under the Local Rules, the “cost of preparing charts,

                                  14   diagrams, videotapes and other visual aids to be used as exhibits is allowable if such exhibits are

                                  15   reasonably necessary to assist the jury or the Court in understanding the issues at the trial.” Civil

                                  16   L.R. 54-3(d)(5). “The ‘costs of preparing’ demonstrative exhibits are limited to the cost of

                                  17   physical preparation of demonstratives, not costs associated with the intellectual effort involved in

                                  18   creating the content of demonstratives.” Fitbug Ltd. v. Fitbit, Inc., No. 13-1418 SC, 2015 WL

                                  19   2251257, at *4 (N.D. Cal. May 13, 2015) (internal quotation and citations omitted).

                                  20          Defendant has established the total cost of $124,616.54 for visual aids with detailed

                                  21   itemized receipts, see Dkt. No. 482-3, though it has made minimal effort to demonstrate why such

                                  22   costs were “reasonably necessary” other than to say that the case presented “complex technical

                                  23   issues,” Mot. at 16. That said, Plaintiff’s handful of specific objections based on the “reasonably

                                  24   necessary” standard, Opp. at 16, were explained and contextualized by Defendant, see Reply at

                                  25   10–11, and thus Plaintiff has not met its burden to disallow these costs.

                                  26          In contrast, Plaintiff has shown that the $13,260 of in-court technical assistance, $40,458

                                  27
                                       4
                                  28    Neither party has explained in any detail how the Clerk arrived at its calculations for this portion
                                       of the costs.
                                                                                       10
                                   1   of on-site technical support, and $11,891 of meeting and consultation expenses should not be

                                   2   awarded. Opp. at 16–18. These costs, totaling $65,609, required intellectual effort, rather than

                                   3   simply physical preparation, and are therefore outside the scope of Local Rule 54-3(d)(5). See

                                   4   Fowler v. California Highway Patrol, No. 13-CV-01026-TEH, 2014 WL 3965027, at *4 (N.D.

                                   5   Cal. Aug. 13, 2014) (“in-court technical support and equipment rental fees are not properly taxed

                                   6   as costs because they are not, by their own terms, acts of copying or exemplification”); Vectren

                                   7   Commc’ns Servs. v. City of Alameda, No. C 08-3137 SI, 2014 WL 3612754, at *6 (N.D. Cal. July

                                   8   22, 2014) (awarding “only those charges related to the physical preparation of the demonstratives”

                                   9   and not those related to “assisting counsel in the courtroom with presenting the exhibits”).

                                  10          The Court DENIES Defendant’s challenge and accordingly ORDERS the Clerk to

                                  11   increase the amount taxed by $13,734, for a total visual aid tax of $59,007.54.

                                  12          E.    Witness Fees and Expenses
Northern District of California
 United States District Court




                                  13          Defendant sought $7,264.17 in witness fees, of which the Clerk allowed $1,754.15 and

                                  14   disallowed $5,510.02 as an “excessive expense.” See Dkt. No. 496 at 2. After withdrawing a

                                  15   request for $97.50 in cumulative witness fees, Mot. at 16 n. 12, and $4,883.56 for business-class

                                  16   airfare for deponent Rupert Schultes, Reply at 12, Defendant now seeks a total of $2,283.11 in

                                  17   witness fees and expenses. See Dkt. No. 502 at 5. After Defendant’s withdrawals, Plaintiff

                                  18   objects to the $626.46 in witness costs the Clerk previously disallowed, which represents two of

                                  19   the three days of hotel expenses for Mr. Schultes. Opp. at 18.

                                  20          “Fees and disbursements for . . . witnesses” are taxable as costs. 28 U.S.C. § 1920(3).

                                  21   “Per diem, subsistence and mileage payments for witnesses are allowable to the extent reasonably

                                  22   necessary and provided for by 28 U.S.C. § 1821.” Civil L.R. 54-3(e). “A subsistence allowance

                                  23   shall be paid to a witness when an overnight stay is required at the place of attendance because

                                  24   such place is so far removed from the residence of such witness as to prohibit return thereto from

                                  25   day to day.” § 1821(d)(1).

                                  26          Mr. Schultes flew from Germany to San Francisco for a one-day deposition. See Mot. at

                                  27   17; Opp. at 18. While a one-night stay in a hotel is reasonably necessary to conduct a one-day

                                  28   deposition, the necessity of a three-night stay is unexplained and perhaps unexplainable. The
                                                                                        11
                                   1   Clerk was correct to disallow the extra two nights of hotel expenses, amounting to $626.46. The

                                   2   Court DENIES Defendant’s challenge to the clerk’s taxation of witness fees and expenses.5

                                   3   IV.    CONCLUSION
                                   4          Defendant shall file an accounting and documentation of the costs of the trial transcripts, as

                                   5   directed supra, within seven days of the date of this Order. The Clerk shall not adjust its taxation

                                   6   of costs until the Court receives and reviews Defendant's filing and issues a Final Order directing

                                   7   the Clerk to tax costs. Again, no further argument will be entertained on this motion.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 9/30/2018

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   5
                                        Defendant sought $1,125 in costs for an interpreter under § 1920(6), to which Plaintiff did not
                                  28   object and the Clerk allowed. The Court agrees with the Clerk and the parties that these costs
                                       were appropriate.
                                                                                       12
